DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 19 and 20 recite computer-implemented functions including, among other limitations, “a trained de-noise artificial neural network (ANN)” and “a trained super resolution ANN”

Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that 
As an initial matter, the Examiner notes that claims 1, 11 and 20 are originally-filed claims. However, originally-filed claims 1, 19 and 20 do not disclose how the “a trained de-noise artificial neural network (ANN)” and “a trained super resolution ANN” are constructed and/or trained  themselves, and so do not provide the necessary written description support for pending claims 1, 19 and 20. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claims 1, 19 and 20 themselves do not provide an algorithm that performs the function of  “a trained de-noise artificial neural network (ANN)” and “a trained super resolution ANN” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function  “a trained de-noise artificial neural network (ANN)” and “a trained super resolution ANN”  in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
For example, Applicant’s specification discloses “de-noise ANN 400 could take the form of a convolutional neural network (CNN) and could perform convolution, activation, pooling, or inference tasks using a combination of convolution layers, activation layers, pooling layers, and fully connected layers”, Spec.[0070], “In example embodiments, the number of intermediate block layers in de-noise ANN 400 may vary”, Spec.[0073], and “Further, de-noise ANN 400 could include one or more of skip connections…Each skip connection connects the output of one layer with the input of an earlier layer.” Spec. [0073].  However, those just describe a generic CNN construct of different layers, and skip connections is a common operation in CNN with certain restrictions and conditions for feature extraction, segmentation, etc. An ordinary skill in the art would have understood that a generic CNN can be configured and trained to perform specific tasks only when those specific configuration and training are geared towards the task.  In order to achieve “de-noising”, certain configuration, such as condition for skipping connections, need to be setup to train the CNN.  There is no description on how and under what conditions to skip connections in CNN in disclosure, thus they do not describe an algorithm to construct “a trained de-noise artificial neural network (ANN)”, therefore such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
Similarly, Applicant’s specification discloses “Like de-noise ANN 400, super resolution ANN 500 take the form of a CNN and could perform convolution, activation, up-sampling, upscaling, deconvolution, or inference tasks using a combination of convolution layers, activation layers, up-sampling layers, up-scaling layers, deconvolutional layers, and fully connected layers”, Spec[0078], “Also like de-noise ANN 400, super resolution ANN 500 could include one or more of skip connection”, Spec[0081], and “In other embodiments, super resolution ANN 500 may contain fewer layers, more layers, or different layers”, Spec[0082].  Those just describe a generic CNN construct of different layers, and skip connections is a common operation in CNN with certain restrictions and conditions for feature extraction, segmentation, etc. An ordinary skill in the art would have understood that a generic CNN can be configured and trained to perform specific tasks only when those specific configuration and training are geared towards the task.  In order to achieve “super resolution”, certain configuration, such as condition for skipping connections, need to be setup to train the CNN.  There is no description on how or under what conditions skipping connections can occur in order to achieve “super resolution”  in current disclosure; also there no descriptions on how “fewer layers, more layers, or different layers” can lead to “super resolution” as claimed.  Thus they do not describe an algorithm to construct “a trained super resolution ANN”, therefore such disclosure is not an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed 
Therefore, because an algorithm for the function “a trained de-noise artificial neural network (ANN)” and “a trained super resolution ANN” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 1, 11 and 20 is rejected for lack of written description.
Dependent claims 2-10 and 12-19 fail to cure the deficiencies of independent claims 1 and 11 (set forth directly above) and are rejected accordingly.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661